Bombauee, J.,
delivered the opinion of the court.
An appeal was granted in this cause'January 28, 1887, returnable to the present term. No transcript of the record was filed by the appellant. The respondent has produced the certificate of the clerk of the circuit court, showing the date when the appeal was granted, and asks for an affirmance of the judgment for failure, on the part of the appellant, to prosecute his appeal.
The only cause, shown by the appellant’s counsel, is that his client is absent in another state, that counsel has not got his address, and can not communicate with him so as to obtain money for paying the costs of a transcript. The affidavit shows diligence on the part of the attorney, but negligence on the part of the client, who, in taking the appeal, has made no provision for its prosecution.
It results that the judgment must be affirmed. It is so ordered.
Judge Thompson concurs. Judge Lewis is absent.